DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert W. Bergstrom (Reg# 39,906) on 08/12/2022.

The application has been amended as follows: 
1. (currently amended) A machine-learning system comprising: 
one or more computer systems, each including one or more processors and one or more memories; 
machine-learning data structures that include weights that are determined during training of the machine-learning system; 
a machine-learning control program that, when executed on one or more of the one or more processors, receives input data,  processes the input data using the machine-learning data structures to produce result data, and generates output data that is stored in one or more of the one or more memories; and 
a training control program that, when executed on one or more of the one or more processors, iteratively 
selects a next portion of an augmented training dataset that includes input/label pairs, each input/label pair comprising an input and a label,
maps the selected next portion of the augmented training dataset to loss classes, and 
for each loss class, 
inputs the input/label pairs of the next portion of the augmented training dataset, mapped to the loss class, to the machine-learning control program, 
applies a loss-class-specific method, to output data generated by the machine-learning control program and to[[ the]] labels of the input/label pairs of the next portion of the augmented training dataset mapped to the loss class, to generate a loss, and 
back-propagates the loss through the machine-learning data structures to adjust the included weights.  

8. (currently amended) The machine-learning system of claim 7 wherein the metric value is one of: 
a distance measure reflective of a distance between[[ the]] a label of one input/label pair and the output data generated by the machine-learning control program by processing[[ the]] an input of the one input/label pair; and 
an aggregate distance measure reflective of multiple distances, each of the multiple distances being a distance between[[ the]] a label of a different one of the input/label pairs and output data generated by the machine-learning control program by processing[[ the]] an input of the different one of the input/label pairs.  

9. (currently amended) The machine-learning system of claim 8 
wherein the output data, generated by the machine-learning control program by processing the input of the one input/label pair or by processing[[ the]] an input of one of the input/label pairs, is a vector of values, 
wherein the label of the one input/label pair or each of the labels of the input/label pairs is a vector of values, 
wherein output-data vectors of values and label vectors of values have a common dimension d; and 
wherein the distance of which the distance measure is reflective is one of 
a spatial distance, in a space of the common dimension d, between a point corresponding to an output-data vector of values and one of a point corresponding to the label vector of values of the one input/label pair or a volume corresponding to the label vector of values of the one input/label pair, and 
an aggregate spatial distance, in a space of the common dimension d, determined from the multiple distances, each of the multiple distances being a distance between a point corresponding to an output-data vector of values and a point corresponding to[[ a]] the label vector of values or a volume corresponding to the label vector of values.  

10. (currently amended) The machine-learning system of claim 9 wherein the distance measure is proportional to one of: 
the aggregate spatial distance; 
[[the]]a square of the aggregate spatial distance;
the aggregate spatial distance raised to a real-number power; 
the spatial distance; 
[[the]]a square of the spatial distance; and 
the spatial distance raised to a real-number power.  

11. (currently amended) A method that trains a machine-learning component of a system that includes one or more computer systems, each including one or more processors and one or more memories, machine-learning data structures that include weights that are determined during training of the machine-learning component, and a machine- learning control program that, when executed on one or more of the one or more processors, receives input data, processes the input data using the machine-learning data structures to produce result data, and generates output data that is stored in one or more of the one or more memories, the method comprising: 
receiving a training dataset comprising input/label pairs, each input/label pair comprising an input and a label; 
receiving additional information for one or more of the input/label pairs; 
augmenting the training dataset by, foreach input/label pair of the one or more of the input/label pairs, associating[[ the]] additional information for the input/label pair with the input/label pair; and 
iteratively 
selecting a next portion of the augmented training dataset, 
mapping the selected next portion of the augmented training dataset to loss classes, and 
for each loss class, 
inputting input/label pairs of the next portion of the augmented training dataset mapped to the loss class to the machine-learning control program, 
applying a loss-class-specific method, to output data generated by the machine-learning control program and to[[ the]] labels of the input/label pairs of the next portion of the augmented training dataset mapped to the loss class, to generate a loss, and 
back-propagating the loss through the machine-learning data structures to adjust the included weights.  

15. (currently amended) The method of claim 14 
wherein each loss class corresponds to a subset of the additional information for the one or more of the input/label pairs; and 
wherein each subset of the additional information corresponding to one of the loss classes is unique.  

17. (currently amended) The method of claim 16 wherein the metric value is one of: 
a distance measure reflective of a distance between[[ the]] a label of one input/label pair and the output data generated by the machine-learning control program by processing[[ the]] an input of the one input/label pair; and 
an aggregate distance measure reflective of multiple distances, each of the multiple distances being a distance between[[ the]] a label of a different one of the input/label pairs and  output data generated by the machine-learning control program by processing[[ the]] an input of the different one of the input/label pairs.  

18. (currently amended) The method of claim 17 
wherein the output data, generated by the machine-learning control program by processing the input of the one input/label pair or by processing[[ the]] an input of one of the input/label pairs, is a vector of values, 
wherein the label of the one input/label pair or each of the labels of the input/label pairs is a vector of values, 
wherein output-data vectors of values and label vectors of values have a common dimension d; and 
wherein the distance of which the distance measure is reflective is one of 
a spatial distance, in a space of the common dimension d, between a point corresponding to an output-data vector of values and one of a point corresponding to the label vector of values of the one input/label pair or a volume corresponding to the label vector of values of the one input/label pair, and 
an aggregate spatial distance, in a space of the common dimension d, determined from the multiple distances, each of the multiple distances being a distance between a point corresponding to an output-data vector of values and a point corresponding to[[ a]] the label vector of values or a volume corresponding to the label vector of values.  

19. (currently amended) The method of claim 18 wherein the distance measure is proportional to one of: 
the aggregate spatial distance; 
[[the]]a square of the aggregate spatial distance; 
the aggregate spatial distance raised to a real-number power; 
the spatial distance; 
[[the]]a square of the spatial distance; and 
the spatial distance raised to a real-number power.  

20. (currently amended) A physical data-storage device encoded with computer instructions that, when executed on one or more processors of one or more computer systems that comprise a system that includes a machine-learning component, machine- learning data structures that include weights that are determined during training of the machine-learning component, and a machine-learning control program that receives input data, processes the input data using the machine-learning data structures to produce result data, and generates output data that is stored in one or more memories, controls the one or more computer systems to: 
receive a training dataset comprising input/label pairs, each input/label pair comprising an input and a label; 
receive additional information for one or more of the input/label pairs; 
augment the training dataset by, for each input/label pair of the one or more of the input/label pairs, associating[[ the]] additional information for the input/label pair with the input/label pair; and 
iteratively 
select a next portion of the augmented training dataset, 
mapping the selected next portion of the augmented training dataset into loss classes, and
for each loss class, 
input[[ the]] input/label pairs of the next portion of the augmented training dataset mapped to the loss class to the machine-learning control program, 
apply a loss-class-specific method, to output data generated by the machine-learning control program and to[[ the]] labels of the input/label pairs of the next portion of the augmented training dataset mapped to the loss class, to generate a loss, and 
back-propagate the loss through the machine-learning data structures to adjust the included weights.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 11, and 20, prior art Kim et al. (US 10,474,713) discloses a machine learning control program that receives input data, processes the input data to produce result data and generates output data, and a training program that includes training databases that include input/label pairs, where the training databases are mapped to classes, and where the input/label pairs are input to the machine learning control program, generates a loss by applying a method to the output data generated by the machine learning control program and to the labels of the input/label pairs, and back-propagates the loss.  However, Kim et al. does not disclose iteratively selecting a next portion of a training dataset, mapping the selected portion of the dataset to loss classes, and for each loss class, input the input/label pairs of the loss class to the machine learning control program, generate a loss, and backpropagate the loss to adjust the weights - for the loss class.  Hinterstoisser et al. (US 2021/0327127) discloses a training program that iteratively selects a next portion of a training dataset that includes input/label pairs, and inputs the input/label pairs to the machine learning model, and updates the weights of the machine learning model using backpropagation and a loss function.  However, there is no mention of mapping the selected portion of the training dataset to loss classes, and for each loss class, inputting the input/label pairs of the loss class to the machine learning model, generating a loss for the loss class, and backpropagating the loss to adjust the weights.  Li (US 2019/0087673) discloses a training dataset that includes input/label pairs, mapping the training dataset to categories, inputting the training dataset to a neural network, generating a loss through loss functions, and backpropagating the loss, but does not teach iteratively performing the methods, nor does it disclose, for each category, inputting the training dataset of the category to the neural network, generating a loss for the category, and backpropagating the loss to update parameters of the neural network for the category.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-10, they are dependent on allowed claim 1.
With regards to claims 12-19, they are dependent on allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662